            Case 1:20-cr-00340-VEC Document 8 Filed 07/28/20 Page 1 of 1

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #:
                                                                      DATE FILED: 7/28/2020
 ------------------------------------------------------------   X
 UNITED STATES OF AMERICA                                       :
                                                                :
                 -against-                                      :
                                                                :        20-CR-340 (VEC)
                                                                :
 JUSTINE BARAJAS,                                               :            ORDER
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendant appeared for an arraignment on July 24, 2020; and

        WHEREAS Defendant pled not guilty;

         IT IS HEREBY ORDERED that a status conference is scheduled for August 26, 2020,

at 2:00 p.m.

        IT IS FURTHER ORDERED that time is excluded from July 24, 2020, until August 26,

2020 because the Court finds that the Defendant’s interests in being able to review discovery and

to consult with his attorney are substantially impaired by the current restrictions on attorney-

visiting at the Metropolitan Correctional Center caused by the COVID-19 pandemic and that his

need for additional time to consult with counsel and to review discovery outweigh the public’s

interest in a speedy trial.

SO ORDERED.

Dated: July 28, 2020
      New York, NY
                                                                    ___________________________
                                                                        VALERIE CAPRONI
                                                                      United States District Judge
